                                               Matt Mead
                                               David A. Wilkinson
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Avenue, Ste. 1100
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152; Fax: (907) 276-8433
                                               Email: mattm@lbblawyers.com
                                               Email: davidw@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendants
                                               ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska
                                               Pipeline Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                     IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP




                                                                            FOR THE DISTRICT OF ALASKA
        ANCHORAGE, ALASKA 99501




                                                ALASKA RAILROAD CORPORATION,

                                                                     Plaintiff,

                                                              vs.

                                                FLYING CROWN SUBDIVISION
                                                ADDITION NO. 1 AND ADDITION NO.
                                                2 PROPERTY OWNERS
                                                ASSOCIATION,

                                                                     Defendant.                      Case No. 3:20-cv-00232-JMK


                                               REPLY IN SUPPORT OF MOTION TO INTERVENE AS DEFENDANTS OR,
                                                   IN THE ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE

                                                       The Alaska Railroad Corporation (the Railroad) filed this quiet title action to

                                               establish an exclusive use easement within a corridor that runs throughout Alaska.

                                               ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska


                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 1 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 1 of 11
                                               Pipeline Company (collectively, ENSTAR) together own and operate a natural gas

                                               transmission pipeline that services communities in southcentral Alaska and occupies

                                               subsurface portions of the same corridor. ENSTAR meets the standards for both

                                               intervention as a matter of right and permissive intervention. In its opposition, the

                                               Railroad raises no persuasive arguments to the contrary.

                                                                                         ARGUMENT

                                               I.      ENSTAR has a right to intervene.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       The Railroad challenges only the sufficiency of ENSTAR’s interest in the
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               subject of the action and the adequacy of representation by existing parties.1 ENSTAR

                                               meets the standard for intervention on both issues.

                                                       A.      ENSTAR has a significant protectable interest in the scope of the
                                                               right-of-way.

                                                       ENSTAR is the owner of a gas pipeline that at several locations runs within the

                                               railroad transportation corridor’s subsurface. Based on the Railroad’s assertion that it

                                               owns an exclusive use easement, the Railroad required ENSTAR to enter a permit

                                               agreement and pay rent in order to continue to supply natural gas through a portion of

                                               its gas pipeline from the Kenai Peninsula to communities like Anchorage.

                                                       The Railroad disputes the adequacy of ENSTAR’s interest in the action stating

                                               that “[o]utside of its ongoing permit” with the Railroad, ENSTAR has “no legal right


                                               1
                                                      Docket 31, Alaska R.R. Corp.’s Opp’n to ENSTAR & Alaska Pipeline Co.’s
                                               Mot. to Intervene as Defs. 2, Dec. 30, 2020.
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 2 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 2 of 11
                                               to access the ROW.”2 But that argument is premised on the Railroad prevailing on its

                                               claim to an exclusive use easement—the very issue in this litigation—and thus turns

                                               the standard for intervention on its head. The Railroad cannot prevent the intervention

                                               of a quiet title defendant by invoking the disputed title and attempting to use it to

                                               stonewall the intervenor’s interest and participation.

                                                       The Railroad is likewise incorrect to argue that ENSTAR is estopped from

                                               challenging the Railroad’s title.3 Contrary to the Railroad’s argument, it is not clear at
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               all that Alaska law applies a general principle estopping tenants from disputing a
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               landlord’s title. AAA Valley Gravel, Inc. v. Totaro, relied on by the Railroad, mentions

                                               the doctrine only in a footnote in a dissent, and even there found the rule inapplicable

                                               on the facts.4

                                                       But even if adopted from other jurisdictions, the rule does not apply here. For

                                               one, when a landlord brings a quiet title action seeking to preclude the tenant from the

                                               title or seeking an interest greater than that needed to support the tenancy, it cannot

                                               invoke estoppel to avoid adverse claims.5 And more, the principle behind the rule rests


                                               2
                                                       Id. at 4.
                                               3
                                                       Id.
                                               4
                                                       AAA Valley Gravel, Inc. v. Totaro, 219 P.3d 153, 169 n.7 (Fabe, J., concurring
                                               and dissenting in part) (Alaska 2009).
                                               5
                                                       See Findley v. Lynn, 164 P.2d 989, 991 (Okla. 1945) (holding defendant “not
                                               estopped to set up his superior title against the landlord” where case was “instituted by
                                               plaintiffs to quiet title, and to determine adverse claims of title”); see also Merchants’
                                               & Farmers’ State Bank of Grove City v. Olson, 250 N.W. 366, 369 (Minn. 1933)
                                               (explaining that while estoppel may apply in action where landlord seeks possession
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 3 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 3 of 11
                                               on a landlord-tenant relationship and is “founded on considerations of public policy and

                                               on basic considerations of good faith and fair dealing.”6 There is no estoppel “[w]here

                                               equities are to be adjusted and a conventional landlord-and-tenant relationship does not

                                               exist.”7 Nor may the principle be used “for the purpose of covering wrongs and

                                               permitting injustices to escape investigation.”8

                                                       Thus, the principle of estoppel is inapplicable where a lease is entered under a

                                               mutual mistake or misapprehension as to the actual title.9 For example, in Stratton v.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               Hanning, a California rancher leased land to miners that a survey later revealed the
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               rancher did not own.10 The court held the miners were not estopped to deny the

                                               rancher’s title, explaining “the usual rule does not apply where a lease is executed either

                                               through fraud or through a misapprehension as to the actual title.”11 The court also held

                                               that “in equity and good conscience” the rancher had to repay the rents.12 In the same



                                               under a lease, “if [the landlord] goes further and claims the premises in fee, the tenant
                                               is not estopped from denying any right claimed by the plaintiff further or greater than
                                               that of possession”); see also 49 Am. Jur. 2d Landlord and Tenant § 744.
                                               6
                                                       52 C.J.S. Landlord & Tenant § 615.
                                               7
                                                       Id.
                                               8
                                                       Id.; see, e.g., Springs v. Atlantic Refining Co., 171 S.E. 635, 637 (N.C. 1933)
                                               (noting tenant estoppel “does not extend to instances where title to the property is
                                               brought in question or equities are to be adjusted between the parties”).
                                               9
                                                       See 49 Am. Jur. 2d Landlord and Tenant § 739 (collecting cases).
                                               10
                                                       Stratton v. Hanning, 294 P.2d 66, 68 (Cal. Ct. App. 1956).
                                               11
                                                       Id.
                                               12
                                                       Id.; see also Galleger v. Duhigg, 255 N.W. 867, 871 (Iowa 1934) (“[C]ollection
                                               of rents for the property under a claim of title which did not exist would constitute a
                                               legal fraud which this court cannot approve.”).
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE    PAGE 4 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 4 of 11
                                               way, ENSTAR has entered a permit agreement with the Railroad under the

                                               misapprehension that the Railroad had the right to require it. When ENSTAR learned

                                               that the Railroad’s interest was not enough to support the permit and rent requirements,

                                               ENSTAR began paying under protest. Now that the Railroad is putting the legality of

                                               its ownership interest to the test through this action, ENSTAR is not estopped from

                                               disputing the Railroad’s easement claim.

                                                        Finally, the Railroad’s reliance on the Texas case Air-Ag, Inc. v. F&H Santa Fe
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               Rail, Inc. is misplaced. In Air-Ag, a company gave tenants notice to vacate, the tenants
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               sued disputing title, and the company moved to dispossess the tenants.13 Air-Ag was an

                                               action for possession under a lease and it is thus unremarkable—and inapplicable

                                               here—that the court applied estoppel against the tenants and held they could not assert

                                               the rights of third parties that allegedly held superior title.14 This matter is different.

                                               Here, the permit agreement was entered with a mistaken understanding of the

                                               Railroad’s rights. The Railroad has now placed its title at issue by bringing this quiet

                                               title action. And, in seeking to recover rents that were unfairly collected, ENSTAR

                                               seeks to exercise only its own rights, not the rights of others.




                                               13
                                                        Air-Ag, Inc. v. F&H Santa Fe Rail, Inc., 22 S.W.3d 596, 598 (Tex. Ct. App.
                                               2000).
                                               14
                                                      Id. at 598-99; see 49 Am. Jur. 2d Landlord and Tenant § 733 (“Claimed defects
                                               in the landlord’s title to the premises therefore cannot be raised as a defense to a
                                               proceeding for possession of a property held by a tenant . . . .”).
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE    PAGE 5 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 5 of 11
                                                       B.      ENSTAR’s interests are not adequately represented by Flying
                                                               Crown.

                                                       To establish inadequacy of representation “the applicant need only show that

                                               representation of its interests by existing parties ‘may be’ inadequate.”15 While a

                                               presumption of adequacy can arise where an intervenor and existing party share the

                                               same “ultimate objective,”16 the Railroad overstates the import of that presumption.17

                                               Even in the face of the presumption, the Ninth Circuit has “emphasize[d] that the burden
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               of showing inadequacy of representation is generally minimal.”18 Here, despite
    701 WEST EIGHTH AVENUE, SUITE 1100




                                               similarity in their ultimate objective, the burden is met because Flying Crown’s interest
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               lies in defending its rights to the surface estate; ENSTAR’s interest is primarily in

                                               defending its use of the subsurface estate. This distinction is significant because the

                                               underlying law applies differently to the subsurface estates of the railway corridor.19

                                                       A heightened “compelling showing” of inadequacy, cited by the Railroad,20 is

                                               required when the applicant not only shares a party’s objective, but has identical

                                               interests.21 Unlike the present matter, identical interests arise in cases such as class

                                               actions, formal representation by a fiduciary, a group representing its members, or the


                                               15
                                                      Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001).
                                               16
                                                      See id. at 823.
                                               17
                                                      Docket 31 at 6-7.
                                               18
                                                      Pete v. Bradbury, 438 F.3d 949, 959 (9th Cir. 2006).
                                               19
                                                      45 U.S.C. § 1202(6)(B).
                                               20
                                                      Docket 31 at 7.
                                               21
                                                      Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (citing 7C Wright,
                                               Miller & Kane § 1909, at 318-19).
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 6 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 6 of 11
                                               government representing the public interest.22 The case primarily relied on by the

                                               Railroad, League of United Latin Am. Citizens v. Wilson, involved the State of

                                               California’s defense of a ballot initiative which the foundation intervenors also sought

                                               to defend.23 There, after waiting 27 months to intervene, the intervenor foundation

                                               unsuccessfully attempted to distinguish its interests by asserting the state was moving

                                               too slowly.24

                                                        Even if ENSTAR and Flying Crown are preliminarily aligned in disputing the
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               Railroad’s claim to exclusive use easements, their interests are by no means identical
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               nor do they necessarily share the same objective and legal arguments. ENSTAR’s

                                               interest is in confirming that the Railroad lacks the right to require ENSTAR to secure

                                               a permit and pay rent for subsurface not required by the Railroad’s use of the surface.

                                               Flying Crown’s interest as a private homeowner’s association providing its members

                                               with an airplane runway is different from a largely subsurface natural gas utility.

                                               Indeed, the Alaska Railroad Transfer Act itself treats surface and subsurface estates

                                               differently, defining exclusive use easements as giving “exclusive” rights only with

                                               respect to the surface estate and narrower, use rights with respect to the subsurface.25

                                               Flying Crown and ENSTAR cannot be expected to make the same arguments.


                                               22
                                                        See 7C Wright, Miller & Kane § 1909.
                                               23
                                                        League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1306 (9th Cir.
                                               1997).
                                               24
                                                        Id.
                                               25
                                                        45 U.S.C. § 1202(6)(A), (B).
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 7 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 7 of 11
                                                       Moreover, Flying Crown has distinguished itself from “the many utilities,

                                               municipalities, and other entities who have economic ties to the administration of the

                                               Railroad right-of-way.”26 It is apparent Flying Crown is not intending to stand in for

                                               utilities such as ENSTAR and does not represent their interests.27

                                               II.     ENSTAR should be permitted to intervene.

                                                       ENSTAR’s participation will provide for the complete development of the

                                               factual issues and the resolution of this matter. It should be permitted to intervene. On
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               the specific conditions for permissive intervention,28 the Railroad disputes only the
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               need for an independent ground for jurisdiction, asserting that “as a permittee,”

                                               ENSTAR “does not have standing to challenge the Railroad’s title to the ROW.”29 The

                                               Railroad is mistaken.

                                                       First, the requirement that permissive intervenors have an independent ground

                                               for jurisdiction, including standing, falls away where the plaintiff raises a federal

                                               question and the intervenor seeks to participate as a defendant.30 Standing is primarily

                                               concerned with the interests of the party invoking the court’s jurisdiction—here, the



                                               26
                                                     Docket 21, Def.’s R. 56(d) Mot. to Defer or Deny Pl.’s Mot. for Summ. J. 2,
                                               Dec. 11, 2020.
                                               27
                                                     See Berg, 268 F.3d at 823 (noting party disclaimed intervenor’s interests).
                                               28
                                                     See Federal R. Civ. P. 24(b); Freedom from Religion Found., Inc. v. Geithner,
                                               644 F.3d 836, 843 (9th Cir. 2011) (listing criteria as common question of law or fact,
                                               independent ground for jurisdiction, and timeliness).
                                               29
                                                     Docket 31 at 7.
                                               30
                                                     Freedom from Religion Found., 644 F.3d at 844.
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 8 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 8 of 11
                                               Railroad has invoked the court’s jurisdiction by seeking to quiet title under federal

                                               law.31 Second, even if ENSTAR had to prove standing to defend against the quiet title

                                               action, as discussed above, it is not estopped from disputing the Railroad’s title. The

                                               effect of not knowing the status of ownership in a right-of-way has been found to be an

                                               injury-in-fact establishing standing.32

                                                       Third, ENSTAR has clear standing to bring a counterclaim for restitution.33

                                               ENSTAR alleges it has been injured in fact by the Railroad’s permit and rent
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               requirements. ENSTAR alleges it has paid approximately $95,800 under protest since
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               being made aware that the Railroad had overstated its property interests. This

                                               establishes an actual, concrete, and particularized injury that is causally connected to

                                               the Railroad’s legal claim to an exclusive use easement. This injury can be redressed

                                               by determining the scope of the Railroad’s rights and ordering restitution if warranted.34

                                                       Finally, the Railroad argues that the Court should exercise its discretion to either

                                               deny intervention or limit the issues because ENSTAR’s claim for restitution “will



                                               31
                                                       See Ditech Fin. LLC v. Paradise Springs One Homeowners Ass’n, 799 F. App’x
                                               526, 527-28 (9th Cir. 2020) (citing Valley Forge Christian Coll. v. Ams. United for
                                               Separation of Church & State, Inc., 454 U.S. 464, 472 (1982)).
                                               32
                                                       Avista Corp. Inc. v. Sanders Cty., 405 F. App’x 225, 226 (9th Cir. 2010).
                                               33
                                                       Standing requires injury in fact, a causal connection between the injury and the
                                               conduct complained of, and redressability. Lujan v. Defenders of Wildlife, 504 U.S.
                                               555, 560-61 (1992).
                                               34
                                                       See Stratton v. Hanning, 294 P.2d 66, 68 (Cal. Ct. App. 1956) (requiring
                                               restitution where landlord collected rent without valid claim to property); Rest. (3d)
                                               Restitution & Unjust Enrichment § 6, ill. 5 (2011).
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE    PAGE 9 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 9 of 11
                                               unnecessarily complicate the legal issues presently before the Court.”35 But resolving

                                               ENSTAR’s restitution counterclaim will not cause undue delay or prejudice the

                                               Railroad. Rather, it streamlines matters by avoiding later lawsuits after the quiet title

                                               claim is resolved. Permitting ENSTAR’s intervention both to dispute the Railroad’s

                                               quiet title claim and to recover restitution allows for both a more complete and a more

                                               equitable resolution of the dispute over the Railroad’s claimed exclusive use easement.

                                                                                        CONCLUSION
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       The Railroad’s opposition accepts ENSTAR’s right to amicus status but raises
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               no persuasive grounds to deny intervention. For the reasons stated above and in its

                                               opening memorandum, ENSTAR’s motion to intervene should be granted.

                                                       DATED January 6, 2021.

                                                                                        LANDYE BENNETT BLUMSTEIN LLP
                                                                                        Attorneys for Proposed Intervenor-Defendants
                                                                                        ENSTAR Natural Gas Company, a division of
                                                                                        SEMCO Energy, Inc., and Alaska Pipeline
                                                                                        Company


                                                                                        By: /s/ Matt Mead
                                                                                        Matt Mead, Alaska Bar No. 0711095

                                                                                        By: /s/ David A. Wilkinson
                                                                                        David A. Wilkinson, Alaska Bar No. 1211136




                                               35
                                                       Docket 31 at 8.
                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 10 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 10 of 11
                                                Certificate of Service

                                                I hereby certify that on January 6, 2021, I filed a true and correct copy of the foregoing
                                                document with the Clerk of Court for the United States District Court – District of
                                                Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-00232-JMK
                                                who are registered CM/ECF users will be served by the CM/ECF system.

                                                LANDYE BENNETT BLUMSTEIN LLP
                                                By: /s/ Dana Cupp or /s/ Cheri Woods
                                                    Dana Cupp or Cheri Woods
TELEPHONE (907) 276-5152, FAX (907) 276-8433
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               REPLY IN SUPPORT OF MOT. TO INTERVENE OR, IN THE ALTERNATIVE, TO PARTICIPATE   PAGE 11 OF 11
                                               AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 37 Filed 01/13/21 Page 11 of 11
